            Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 1 of 35



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )       Criminal No.:          18-cr-170 (KBJ)
       v.                                     )
                                              )       Sentencing Date:       December 20, 2018
JAMES A. WOLFE                                )



                  GOVERNMENT’S SENTENCING MEMORANDUM
             AND MOTION FOR UPWARD DEPARTURE AND/OR VARIANCE

       The United States of America, by and through its representative, the U.S. Attorney for the

District of Columbia, in accordance with the United States Sentencing Commission Guidelines

Manual (“U.S.S.G.” or the “Guidelines”), files this Memorandum in support of its position on

sentencing. An upward departure is warranted here because although the defendant is not alleged

to have disclosed classified information, his conduct nonetheless disrupted an important

governmental function and endangered national security. An above Guidelines sentence is also

appropriate as a variance, in light of the factors set forth in 18 U.S.C. § 3553(a). Taking all

aggravating circumstances and factors into account, a sentence of 24 months of incarceration is

appropriate and justified in this case.

I.     INTRODUCTION

       In April 2017, the Federal Bureau of Investigation (“FBI”) opened a criminal investigation

into several unauthorized disclosures of classified national security information, including an April

2017 article in a national media publication that revealed certain Top Secret1 information




1
         According to Executive Order 13526, information shall be classified at the Top Secret level
if its unauthorized disclosure reasonably could be expected to cause exceptionally grave damage
to the national security.
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 2 of 35



concerning the existence and predication of a particular FBI surveillance operation pursuant to the

Foreign Intelligence Surveillance Act (“FISA”). As part of its investigation, the FBI reviewed

records of individuals who had been granted pre-publication access to this classified national

security information. Among others, the FBI learned that the U.S. Senate Select Committee on

Intelligence (“Senate Intelligence Committee” or “SSCI”) had requested to review this classified

information in connection with its official government function of conducting oversight of the

nation’s intelligence activities. Given the sensitive nature of the information, the Department of

Justice hand-carried the FISA application to the SSCI on several occasions and did not leave the

materials with the SSCI to be housed in its secure space. It was at all times material to the FBI’s

investigation to know which individuals who may have had access to that classified information

had been in contact with members of the media.

       At the time the classified national security information about the FISA surveillance was

published in the national media, defendant James A. Wolfe was the Director of Security for the

SSCI. He was charged with safeguarding information furnished to the SSCI from throughout the

United States Intelligence Community (“USIC”) to facilitate the SSCI’s critical oversight function.

During the course of the investigation, the FBI learned that Wolfe had been involved in the

logistical process for transporting the FISA materials from the Department of Justice for review at

the SSCI. The FBI also discovered that Wolfe had been involved in a relationship with a reporter

(referred to as REPORTER #2 in the Indictment and herein) that began as early as 2013, when

REPORTER #2, then a college intern, published a series of articles containing highly sensitive

U.S. government information. Between 2014 and 2017, Wolfe and REPORTER #2 exchanged

tens of thousands of telephone calls and electronic messages. Also during this period, REPORTER




                                                 2
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 3 of 35



#2 published dozens of news articles on national security matters that contained sensitive

information related to the SSCI.

       Upon realizing that Wolfe was engaged in conduct that appeared to the FBI to compromise

his ability to fulfill his duties with respect to the handling of Executive Branch classified national

security information as SSCI’s Director of Security, the FBI faced a dilemma. The FBI needed to

conduct further investigation to determine whether Wolfe had disseminated classified information

that had been entrusted to him over the past three decades in his role as SSCI Director of Security.

To do that, the FBI would need more time to continue their investigation covertly. Typically, upon

learning that an Executive Branch employee and Top Secret clearance holder had potentially been

compromised in place – such as by engaging in a clandestine affair with a national security reporter

– the FBI would routinely provide a “duty-to-warn” notification to the relevant USIC equity holder

in order to allow the intelligence agencies to take mitigation measures to protect their national

security equities. Here, given the sensitive separation of powers issue and the fact that the FISA

was an FBI classified equity, the FBI determined that it would first conduct substantial additional

investigation and monitoring of Wolfe’s activities. The FBI’s executive leadership also took the

extraordinary mitigating step of limiting its initial notification of investigative findings to the

ranking U.S. Senators who occupy the Chair and Vice Chair of the SSCI.2

       The FBI obtained court authority to conduct a delayed-notice search warrant pursuant to

18 U.S.C. § 3103a(b), which allowed the FBI to image Wolfe’s smartphone in October 2017. This

was conducted while Wolfe was in a meeting with the FBI in his role as SSCI Director of Security,

ostensibly to discuss the FBI’s leak investigation of the classified FISA material that had been




2
        At the FBI’s request, the SSCI did not take any action that might reveal the existence of
the investigation to the defendant at that time.
                                                  3
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 4 of 35



shared with the SSCI. That search uncovered additional evidence of Wolfe’s communications with

REPORTER #2, but it did not yet reveal his encrypted communications with other reporters.

       On December 15, 2017, FBI agents conducted an interview of Wolfe. During the interview,

the agents informed Wolfe of the nature and purpose of their investigation, and he acknowledged

the agents’ warnings that lying to them would constitute a federal criminal offense. During the

interview, Wolfe falsely stated, in writing and orally, that he had not had contact with any of the

reporters who had reported on the FISA, and no personal, professional, or official contact with any

other reporters (other than seeing them in the hallway of the Senate office building). After being

confronted with evidence of his extensive personal contacts with REPORTER #2, Wolfe admitted

having lied about his relationship with her, but he continued to falsely deny any personal or

professional contact with other reporters, including whether he disclosed information about non-

public SSCI matters.

         Following the December 15, 2017 interview, the FBI informed the SSCI of Wolfe’s

initial denial of his relationship with REPORTER #2 and then his admission that he had lied about

it. Thereafter, the SSCI terminated Wolfe’s access to their facilities and the classified information

housed therein.

       Notwithstanding Wolfe’s denials in his December 2017 interview with the FBI, Wolfe had,

in fact, very recently used encrypted applications to communicate with multiple reporters in which

he provided at least one reporter with non-public unclassified SSCI information and offered to be

a confidential source for another, instructing her to protect his identity as a source. Wolfe was

again interviewed by the FBI on January 11, 2018, and he continued to deny having disclosed any

SSCI information to any reporters. Despite his adamant denials to the FBI during the course of the

two interviews, the FBI later discovered the extent of Wolfe’s false statements after conducting a



                                                 4
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 5 of 35



second search of his telephone and finding evidence of his encrypted communications with these

reporters.

       On October 15, 2018, Wolfe pleaded guilty to the felony offense of willfully and

knowingly making a material false statement, in violation of 18 U.S.C. § 1001(a)(2), when he lied

to FBI agents by denying that he had disclosed to one of those reporters non-public unclassified

information that he had learned as SSCI Director of Security. In the Statement of Offense in

Support of the Defendant’s Plea of Guilty (Statement of Offense) (Docket at 37), Wolfe further

admitted having lied to the FBI when he denied having contacts with several other reporters, often

through encrypted electronic communications and at times regarding SSCI matters.

       Wolfe was entrusted by two branches of government – the Legislative Branch (i.e., the

SSCI) and the Executive Branch (i.e., the USIC) – to safeguard information. He abused that trust

by using his position to cultivate relationships with reporters, employing encrypted

communications, and offering to serve as a confidential source. Wolfe then lied, and lied

persistently, about his actions and his relationships to the FBI agents who were investigating an

unauthorized disclosure of classified information. According to Wolfe, he lied in order to conceal

that he had maintained relationships with several reporters in violation of unambiguous SSCI rules

restricting such media contacts – rules that he, as Director of Security, was actually responsible

for helping to enforce. By his own admission, Wolfe lied because he feared the truth would cost

him his job.

       Having served as SSCI Director of Security for nearly three decades and having been

responsible for safeguarding classified national security information provided to the SSCI from

throughout the USIC, Wolfe fully appreciated the grave national security consequences of

misleading federal agents in their efforts to investigate the compromise of Top Secret information.



                                                5
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 6 of 35



When his lies were discovered, the FBI and other stakeholders were forced to devote significant

time and resources to investigate and assess whether damage to the national security had been

done. Importantly, in order to avoid the possible disruption of information flow in the oversight

process, the FBI felt compelled to quickly pursue its covert investigation of Wolfe prior to

notifying the USIC of the security risk that he might pose. The FBI’s concerns also led to its

extraordinary decision to limit its initial notifications to SSCI leadership.

       Given all of these circumstances, and notwithstanding the fact that the FBI did not uncover

evidence that the defendant himself disclosed classified national security information, Wolfe

nonetheless caused significant disruption to a governmental function and significantly endangered

the national security. Neither of these aggravating circumstances is taken into consideration by the

applicable Guideline for this offense, meaning this case clearly falls outside the heartland of

prosecutions for which the applicable advisory Guideline, U.S.S.G. § 2B1.1, prescribes a range of

0 to 6 months of incarceration.3 As a result, the government hereby moves for an upward departure

under U.S.S.G. §§ 5K2.7 (Disruption of Government Function) and 5K2.14 (Public Welfare –

National Security) and recommends that the Court sentence Wolfe to serve a term of incarceration

of 24 months. As explained below, a 24-month custodial sentence is appropriate to punish the

defendant for his criminal conduct and is consistent with the purposes of sentencing set forth in 18

U.S.C. § 3553(a). The government, therefore, further requests that the Court find that an upward

variance from the applicable Guideline is likewise warranted based upon the statutory sentencing

factors set forth in Section 3553(a).




3
        In its plea agreement with Wolfe, the government agreed to the applicability of this
Guideline and the resulting range, but did not agree that a sentence within that range would
constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a), and
did not agree to limit its allocution regarding what an appropriate sentence for Wolfe would be.
                                                  6
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 7 of 35



II.    FACTUAL SUMMARY

       Facts relevant to this sentencing are set forth in the Statement of Offense, to which Wolfe

agreed orally and in writing on October 15, 2018. The government will establish any supplemental

facts, or seek judicial notice thereof, prior to or at the hearing on sentencing. We highlight the

following to aid the Court in making its sentencing determination.

       The SSCI has a legislative oversight function vis-à-vis the USIC – the components of the

Executive Branch of the federal government of the United States that collect, analyze, and deliver

foreign intelligence and counterintelligence information – in order to prevent and/or detect abuses

in activities conducted by the USIC. The SSCI’s oversight, or “checks and balances,” function

necessarily involves the acquisition of classified national security information from the USIC,

including information the unauthorized disclosure of which could cause exceptionally grave

damage to the national security of the United States.

       Wolfe served for approximately four years on active duty with the U.S. Army, assigned to

the U.S. Army Intelligence Command at Ft. Meade, Maryland. After his honorable discharge in or

about 1987, he served for some years on Army Reserve duty, rising to the rank of Staff Sergeant.

Meanwhile, in or about 1987, Wolfe was hired by the SSCI as Director of Security. In furtherance

of his duties with the SSCI, Wolfe was granted a Top Secret clearance with access to Sensitive

Compartmented Information (SCI) on August 23, 1988, following a security background

investigation conducted by the FBI. Wolfe subsequently underwent periodic background

investigations that were successfully completed in or about 1997, 2002, 2008, and 2014.

       Wolfe served as the SSCI’s Director of Security through at least December 15, 2017. In

this capacity, Wolfe was trusted with receiving, maintaining, and managing the classified national

security information provided to the SSCI by the USIC, including the Central Intelligence Agency,



                                                7
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 8 of 35



the National Security Agency, and the FBI, in furtherance of the SSCI’s critical intelligence

oversight functions. Statement of Offense ¶ 1. Wolfe was further responsible for managing the

storage and handling of such national security information, and for controlling its authorized

dissemination to SSCI members and staff. He was also in charge of managing the SSCI facilities

used in connection with such information, including the SSCI’s Sensitive Compartmented

Information Facility (SCIF) – a suite of rooms specially constructed to prevent electronic

surveillance and suppress data leakage of sensitive national security information, access to which

was limited to persons having proper security clearances and otherwise authorized to enter.

Wolfe’s own office was located within this SCIF, so that his daily work life was immersed in an

environment of care for the protection of classified national security information.

        In addition, Wolfe was specifically prohibited by the terms of his employment from

communicating with the media about any matter relating to the SSCI without specific authorization

from the SSCI Chairman or Vice Chairman. Wolfe was advised in writing that SSCI rules

prohibited him from having contact with the media. On October 23, 2012, Wolfe signed an

acknowledgement that he had received, reviewed, and understood the SSCI Office Policy Manual

that explicitly limited communications with the media to the Chairman, the Vice Chairman, and

their designees. Exhibit 1A;4 Statement of Offense ¶ 3. By his own admission, Wolfe was never

given authorization to have contact with the media other than “occasional” contact regarding

logistical matters. Statement of Offense ¶ 2. Wolfe was responsible for training SSCI staff on the

media contact policy, and as part of his regular security briefings to all SSCI staff, Wolfe routinely




4
       All exhibits were provided to the defense in discovery. Copies filed on the public docket
with this Memorandum are redacted to omit personal identification information; unredacted
versions are being filed under seal.


                                                  8
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 9 of 35



advised them about the policy’s restrictions on communicating with reporters. Exhibit 2; Statement

of Offense ¶ 4.

       In fact, Wolfe was one of the officials to whom SSCI staffers were required to report media

efforts to contact and communicate with them. In 2014, Wolfe was forwarded an email from the

Staff Director to REPORTER #15 – a well-known reporter with a news organization in

Washington, D.C., who covered national security matters including matters relating to the SSCI.

In the email, the Staff Director informed REPORTER #1 of the SSCI policy prohibiting SSCI staff

from having contact with the reporter. Exhibit 3A. In 2015, a different SSCI staffer reported

directly to Wolfe that REPORTER #1 had made two attempts to contact the staffer. Exhibit 3B.

And, in April 2017, Wolfe – displaying astonishing hypocrisy – applauded another SSCI staffer’s

report of having slammed the door on a reporter, who was identified as a colleague of REPORTER

#2. The reporter had shown up at the staffer’s house. Exhibit 3C (“Excellent work!”).

       In December 2013, Wolfe began a close personal relationship with REPORTER #2, who

was then an undergraduate student serving as an intern with a news service in Washington, D.C.

The relationship became intimate, and it continued until December 2017. During her relationship

with Wolfe, REPORTER #2 was employed by several different news organizations in Washington,

D.C., covering national security matters including matters relating to the SSCI, about which she

published dozens of news articles, and in the course of her work REPORTER #2 (like other

reporters) regularly frequented the hallways outside the SSCI SCIF. Statement of Offense ¶¶ 14-

16. Over the years of their relationship, Wolfe and REPORTER #2 exchanged tens of thousands

of text messages and other electronic communications, often dozens of times a day. To the



5
       The reporters are referred to in this Memorandum as they are in the Indictment and
Statement of Offense.


                                                9
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 10 of 35



government’s knowledge, Wolfe never disclosed to the SSCI his contacts with REPORTER #2.

       On April 11, 2017, classified national security information concerning the existence and

predication of the FBI’s FISA surveillance of an individual referred to herein as MALE-1 was

published in a news article. Exhibit 4. The FBI promptly opened an investigation into the

unauthorized disclosure of this classified information to the news media.6 During the course of its

investigation, the FBI learned that the FISA application, a document classified as Top Secret, had

been shared with the SSCI in March 2017 on a read-and-return basis, and that Wolfe had been

involved in coordinating logistics for the FISA materials to be transported to the SSCI.

       On May 8, 2017, MALE-1 sent an email to REPORTER #1 and several other known

national security reporters. Exhibit 5A. MALE-1 blind-copied Wolfe on that email. Exhibit 5B

(showing metadata establishing that the same email was sent to Wolfe’s Senate email account).7

In the following days, REPORTER #1 emailed Wolfe twice, first asking for his cellular telephone

number, and then asking when she could “get coffee” with Wolfe and providing him with her 40-

character PGP (“Pretty Good Privacy”) code, which would have enabled Wolfe to send

information to REPORTER #1 through an encrypted channel. Exhibits 6B & 6C.8

       By mid-September 2017, the FBI investigation had gathered sufficient information to

determine that Wolfe and REPORTER #2 had been engaged in a relationship that began as early

as 2013, when REPORTER #2, then a college intern, published a series of articles containing



6
       This information remained classified at all times relevant to this case, and until it was
declassified by order of the President in February 2018.
7
       On May 10, 2017, Wolfe forwarded the email from his Senate email account to another
individual, proving that he received and read it. Exhibit 5C.
8
       The government has been unable to confirm whether the defendant and REPORTER #1
successfully exchanged further communication using PGP encryption.


                                                10
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 11 of 35



highly sensitive information. Between 2014 and 2017, Wolfe and REPORTER #2 exchanged tens

of thousands of telephone calls and electronic messages. Also during this period, REPORTER #2

published dozens of news articles on national security matters that contained sensitive information

related to the SSCI.

       The evidence that Wolfe was engaged in conduct that appeared to the FBI to potentially

compromise his ability to fulfill his duties as SSCI’s Director of Security led to a dramatic

expansion of the FBI’s existing investigation. No longer was the FBI investigating a discrete leak

of classified information, i.e., the FISA surveillance. Now the FBI needed to conduct further

investigation to determine whether Wolfe had disseminated classified information that had been

entrusted to him over the past three decades in his role as SSCI Director of Security, and certainly

since he began his relationship as early as 2013 with REPORTER #2.

       Normally, upon learning that a TS/SCI clearance holder such as Wolfe had potentially been

compromised – such as by engaging in a clandestine affair with a national security reporter – the

FBI would provide “duty-to-warn” notification to the USIC, so that the intelligence agencies could

take immediate mitigation measures to protect their national security equities. In consideration of

the separation of powers issue, the decision concerning how to proceed went to the highest levels

of the FBI, where ultimately it was determined that the FBI would endeavor to protect national

security by promptly conducting its extensive investigation of Wolfe, prior to notifying the USIC

of the risk. To compensate, the FBI’s executive leadership took the extraordinary step of limiting

its notification to two individuals – the Chair and Vice Chair of the SSCI. Had this delicate balance

not been achieved, this situation could easily have resulted in the possible disruption of information

flow to the SSCI from the USIC – an untenable degradation of national security oversight.




                                                 11
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 12 of 35



       In furtherance of the investigation, the FBI obtained court authority to conduct a delayed-

notice search warrant pursuant to 18 U.S.C. § 3103a(b), which allowed the FBI to image Wolfe’s

cell phone in October 2017. That search uncovered additional evidence of Wolfe’s

communications with REPORTER #2, but did not reveal communications with other reporters.

The FBI met with Wolfe while his cell phone was, unbeknownst to him, being imaged. During the

meeting, Wolfe was asked whether he was familiar with the April 11, 2017, article, authored by

REPORTER #1. Wolfe acknowledged that he was aware of what he called “the FISA,” and stated

that he had facilitated the SSCI review of a document that disclosed the existence and predication

of the FISA surveillance, which was provided to the SSCI by the Executive Branch on a “read and

return” basis beginning in March 2017.

       Meanwhile, unwitting to the fact investigators were delving into his communications to

determine whether he was making unauthorized disclosures of classified information, Wolfe began

communicating with two new national security reporters. Beginning in September 2017, Wolfe

communicated regularly with REPORTER #3 using the encrypted application Signal.9

REPORTER #3 was employed with a news organization in Washington, D.C., and covered

national security matters including matters relating to the SSCI. On October 16, 2017, Wolfe

provided REPORTER #3 the unclassified but otherwise not publicly available fact that Wolfe had

served MALE-1 with a subpoena to appear before the SSCI. Exhibit 7A. The next day, Wolfe




9
        The government was able to recover and view a limited number of these encrypted
conversations only by executing a Rule 41 search warrant on the defendant’s personal smartphone
after his January 11, 2018 interview with the FBI. It is noteworthy that Signal advertises on its
website that its private messaging application allows users to send messages that “are always end-
to-end encrypted and painstakingly engineered to keep your communication safe. We [Signal]
can’t read your messages or see your calls, and no one else can either.” See Signal Website, located
at https://signal.org. The government did not recover or otherwise obtain from any reporters’
communications devices or related records the content of any of these communications.
                                                12
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 13 of 35



provided REPORTER #3 with MALE-1’s contact information. Exhibit 7B. Later that day,

REPORTER #3’s news organization published a story under her byline, reporting that the SSCI

had subpoenaed MALE-1 to testify and that MALE-1 had been contacted by the news organization

for comment. Exhibit 8. After the story was published, Wolfe sent REPORTER #3 a congratulatory

message through Signal, stating “Good job!” and “I’m glad you got the scoop.” REPORTER #3

replied to Wolfe, using Signal: “Thank you. [MALE-1] isn’t pleased, but wouldn’t deny that the

subpoena was served.” Exhibit 7C.

       The next day, October 18, 2017, Wolfe contacted REPORTER #4, who was also employed

with a news organization in Washington, D.C., and who covered national security matters

including matters relating to the SSCI. In a text message, Wolfe asked REPORTER #4 whether

she was “on Signal?” Exhibit 9A. When REPORTER #4 responded that she was, Wolfe used the

encrypted application to send messages in which he offered to act as an anonymous source for

REPORTER #4. Exhibit 9B. Specifically in his communication with REPORTER #4, he had the

following exchange once they moved to Signal:

       Wolfe:        Do you understand complete discretion?

       R#4:          I understand how to work with anonymous sources, if that’s what
                     you’re asking.

       Wolfe:        Good.

       R#4:          What kind of help/info are you usually able to provide? In other
                     words, what’s the best way to work with you?

       Wolfe:        By never using my name to any of your colleagues or other news
                     related colleagues, got it?

       R#4:          Understood.




                                             13
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 14 of 35



        Wolfe:         I know a lot of people in your firm and other organizations but I
                       never want you to use my name with them.

        R#4:           Understood.

Exhibit 9B.

        One week later, on October 24, 2017, at 9:52 a.m., Wolfe sent a Signal message to

REPORTER #3, disclosing to her the unclassified but not otherwise publicly available fact that

MALE-1 would testify in a closed hearing before the SSCI “this week.” Exhibit 7D. At 9:58 a.m.,

REPORTER #3 sent an email to MALE-1, asking him to confirm that he would be “paying a visit

to Senate Intelligence staffers this week.” See Exhibit 10 (email from MALE-1 to the SSCI,

forwarding the email he received from REPORTER #3, and complaining that the details of his

appearance had been leaked to the press; the SSCI staffer who received the email responded to

MALE-1, with a copy to Wolfe, advising that Wolfe could “assist you in entering the building

discreetly”).10

        Thereafter, on November 15, 2017, in the course of his SSCI duties, Wolfe acknowledged

by handwritten signature having received, reviewed, and understood the revised SSCI Office

Policy Manual, which reiterated the SSCI policy that explicitly limited to the SSCI Chairman and

Vice Chairman, and their designees, any communications with the media about SSCI matters. The

2017 Manual directed that any SSCI employee “who receives requests or contacts from the media

regarding any issue related to the Office must report them to their respective Staff Director or the

Security Director [Wolfe] immediately.” Exhibit 1B.




10
       Given the nature of Signal communications, which can be set to delete automatically, and
which are difficult to recover once deleted, it is impossible to tell the extent of Wolfe’s
communications with these two reporters. The FBI recovered 626 Signal communications between
Wolfe and REPORTER #3, and 106 Signal communications between Wolfe and REPORTER #4.
                                                14
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 15 of 35



       On December 6, 2017, Wolfe sent a text message to REPORTER #2 in which he

reminisced:

               I’ve watched your career take off even before you ever had a career
               in journalism. . . . I always tried to give you as much information
               that I could and to do the right thing with it so you could get that
               scoop before anyone else . . . . I always enjoyed the way that you
               would pursue a story like nobody else was doing in my hallway. I
               felt like I was part of your excitement and was always very
               supportive of your career and the tenacity that you exhibited to chase
               down a good story.

Exhibit 11.

       On December 15, 2017, Wolfe was voluntarily interviewed by the FBI a second time.

During the interview, the FBI agents showed Wolfe a copy of the April 11, 2017 news article

authored by REPORTER #1, and asked Wolfe whether he had had any contact with

REPORTER #1. Wolfe falsely denied having any contacts with her. The FBI later discovered that

Wolfe, in fact, had had several direct contacts with REPORTER #1 using his official Senate email

account, beginning as early as December 2015, with an exchange of late-night emails. These

contacts continued until at least until June 2017, when they discussed her use of the Senate press

Wi-Fi password. Exhibits 6C & 6D.

       During the December 15, 2017, interview, the FBI, using a written Investigative

Questionnaire, asked Wolfe whether “you currently have or had any contact with any other

reporters (professional, official, personal)?” Before answering this question in writing, Wolfe told

the FBI agents that although he had no official or professional contact with reporters, he saw

reporters every day, and so to “feel comfortable” he would check “Yes.” He did so, and initialed

this answer. In responding to the Investigative Questionnaire item asking “If yes, who and describe

the relationship (professional, official, personal),” Wolfe wrote “Official – No,” “Professional –

No,” and “Personal – No.” Wolfe then orally volunteered that he never provided statements to

                                                15
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 16 of 35



reporters regarding SSCI information and he “certainly” would not talk to reporters he saw in the

hallway outside the SSCI SCIF about anything SSCI-related. Wolfe signed and dated the

Investigative Questionnaire adjacent to the following warning: “I declare under penalty of perjury

under the laws of the United States of America that the foregoing is true and correct.” Exhibit 12.

        During this December 15, 2017 interview, Wolfe was specifically asked about, and denied

having, contact with REPORTER #2. After being confronted with photographs of himself together

with REPORTER #2,11 some of them during foreign travel, Wolfe admitted to the FBI agents that

he had lied to them, and that he had been engaged in a personal relationship with REPORTER #2

since December 2013. When asked why he did not tell the truth to the agents about his contacts

with REPORTER #2 from the beginning, Wolfe stated, “Why would I?,” adding that if he had

made such an admission, he believed that he would have lost his job as Director of Security of the

SSCI.

        During the December 15, 2017 interview, even after acknowledging having initially lied

about having a relationship with REPORTER #2, Wolfe persisted in denying having had any

personal or professional contact with other reporters regarding SSCI matters, and he did not

disclose to the agents that he was using Signal or other encrypted applications to communicate

with those reporters. These lies were particularly egregious because, as the evidence shows and as

Wolfe has acknowledged, he had for many months leading up to his December 15, 2017 interview

been engaged in regular contact with other reporters, including REPORTER #3, to whom Wolfe

disclosed SSCI information that was not otherwise publicly available, and with REPORTER #4,

for whom Wolfe volunteered to act as an anonymous source.




11
     At this point in the investigation, the FBI was unaware of the additional reporters with
whom Wolfe had been in contact.
                                                16
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 17 of 35



       It is noteworthy that Wolfe continued to lie to the FBI about his contacts with reporters,

even after he was stripped of his security clearances and removed from his SSCI job – when he no

longer had the motive he claimed for having lied about those contacts on December 15. During a

follow-up voluntary interview at his home on January 11, 2018, Wolfe signed a written statement

falsely answering “no” to the question whether he provided REPORTER #2 “or any unauthorized

person, in whole or in part, by way of summary, or verbal [or] non-verbal confirmation, the

contents of any information controlled or possessed by SSCI.” On that same day, the FBI executed

a second search warrant pursuant to which it physically seized Wolfe’s personal telephone. It was

during this search, and after Wolfe had spoken with the FBI on three separate occasions about the

investigation into the leak of classified information concerning the FISA application, that the FBI

recovered fragments of his encrypted Signal communications with REPORTERS #3 and #4.

III.   DETERMINING THE SENTENCE

       In fashioning an appropriate sentence in the aftermath of United States v. Booker, 543 U.S.

220 (2005), the Court must undertake a multi-step process beginning with a correct calculation of

the applicable Guidelines range, based on findings of fact.

       As a matter of administration and to secure nationwide consistency, the Sentencing
       Guidelines should be the starting point and the initial benchmark. The Guidelines
       are not the only consideration, however. Accordingly, after giving both parties an
       opportunity to argue for whatever sentence they deem appropriate, the [court]
       should then consider all of the § 3553(a) factors to determine whether they support
       the sentence requested by a party. In so doing, [the court] may not presume that the
       Guidelines range is reasonable . . . [but] must make an individualized assessment
       based on the facts presented. If [the court] decides that an outside-Guidelines
       sentence is warranted, [the court] must consider the extent of the deviation and
       ensure that the justification is sufficiently compelling to support the degree of the
       variance. . . . After settling on the appropriate sentence, [the court] must adequately
       explain the chosen sentence to allow for meaningful appellate review [under an
       abuse-of-discretion standard] and to promote the perception of fair sentencing.

Gall v. United States, 552 U.S. 38, 49-50 (2007) (citations omitted).



                                                 17
            Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 18 of 35



           A.     United States Sentencing Guidelines Calculation

           The government has reviewed the Presentence Investigation Report (PSR), which properly

calculates a Guidelines base offense level of 6 for the count to which Wolfe pleaded guilty,

pursuant to U.S.S.G. § 2B1.1, and properly applies a two-level reduction for acceptance of

responsibility, pursuant to U.S.S.G. § 3E1.1, resulting in a total offense level of 4 and a

recommended Guideline sentence of 0 to 6 months of incarceration.12 The government has no

additions, corrections, or objections to the report, except to object to its conclusions that in this

case (1) there are no aggravating circumstances, including offender characteristics, that would

warrant a departure from the applicable Guidelines range, and (2) there are no factors that would

warrant a variance from the applicable Guidelines range based on § 3553(a) factors.

           To the contrary, the government submits that the applicable Guideline is inadequate to

address this defendant’s conduct, and that an individualized assessment of the facts in this case

compels a significant upward departure or, in the alternative, a variance under applicable § 3553(a)

factors.

           In Koon v. United States, the Supreme Court set forth a four-part test for appropriateness

of upward departures:

                  1)      What features of this case, potentially, take it outside the
                  Guidelines’ ‘heartland’ and make of it a special, or unusual, case?
                  2)      Has the Commission forbidden departures based on those
                  features?


12
        The government agrees that a 2-level increase for Abuse of Position of Trust does not apply
because, although indisputably Wolfe held a position of public trust, he did not abuse that position
“in a manner that significantly facilitated the commission or concealment of” his crime of lying to
the FBI. U.S.S.G. § 3B1.3. Notwithstanding his official position, Wolfe’s obligation to be truthful
in an FBI interview was no greater, nor less, than that of any other individual: all persons have an
equal and absolute responsibility to be truthful in an FBI interview. It is precisely the
inapplicability of this provision under these unique and aggravating circumstances that counsels
in favor of an upward departure under Guidelines or, alternatively, a variance from the prescribed
range and would not constitute impermissible double counting.
                                                   18
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 19 of 35



               3)      If not, has the Commission encouraged departures based on
               those features?
               4)      If not, has the Commission discouraged departures based on
               those features?

518 U.S. 81, 95 (1996). The features of this case, notably its potential impact on national security

and constitutional checks and balances, take it outside of the heartland of U.S.S.G. § 2B1.1.

Nowhere in the applicable Guideline is there any provision for, or consideration of, these factors.

In such cases, special factors are encouraged. Two such factors supporting an upward departure

are present here.

               1.      Wolfe’s Conduct Resulted in the Significant Disruption of an
                       Important Governmental Function

       Pursuant to U.S.S.G. § 5K.2.7 “[i]f the defendant’s conduct resulted in a ‘significant

disruption of a governmental function,’ the court may increase the sentence above the authorized

guideline range ‘to reflect the nature and extent of the disruption and the importance of the

governmental function affected.” See generally United States v. Root, 12 F.3d 1116 (D.C. Cir.

1994) (departure warranted where defendant’s fraudulent conduct as an attorney before the Federal

Communications Commission created significant disruption of governmental function). As

Director of Security, Wolfe oversaw and policed the procedures by which the SSCI gained access

to Executive Branch secrets, and he was specifically tasked to make sure that the SSCI – including

its SCIF – was not compromised by anyone, whether that be foreign agents or media who wished

to report on sensitive and classified information possessed by the SSCI. Wolfe’s conduct had the

potential to significantly disrupt the governmental function he performed. When the FBI learned

that Wolfe had been engaged in conduct – an extramarital affair with a national security reporter

who routinely reported on the SSCI and who had an unusual level of access given her level of




                                                19
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 20 of 35



experience – the FBI correctly poured its resources into determining whether Wolfe had

compromised classified national security information.

       The SSCI plays a critical role in our government. It is one of the legislative bodies that

oversees the Executive Branch’s intelligence agencies. In order to accomplish its mission, the SSCI

requires, requests, and obtains from the Executive Branch highly sensitive and classified

intelligence secrets on the condition that those secrets remain safe and uncompromised. Wolfe’s

role in protecting this process is beyond dispute. When Wolfe violated that duty, first by engaging

in furtive exchanges with multiple reporters, and second, by lying multiple times to the FBI, he

foreseeably placed in some jeopardy this constitutional checks and balances system. It is, therefore,

not surprising that the SSCI, immediately after the December 15, 2017 interview, barred him from

further unaccompanied access to the SSCI SCIF.

       Wolfe caused a disruption to a key governmental oversight function, and undermined

public confidence in the trustworthiness of the individual charged with safeguarding intelligence

in furtherance of that function. Several Circuits have held that the undermining of public

confidence is an appropriate ground for an upward departure under 5K.2.7. See, e.g., United States

v. Paulus, 419 F.3d 693, 696 (7th Cir. 2005) (six level departure under 5K.2.7 appropriate based

on judicial notice of the fact that public confidence in Wisconsin’s justice system had been

undermined by District Attorney taking bribes); United States v. Gunby, 112 F.3d 1493, 1499 (11th

Cir. 1997) (four level departure under 5K2.7 appropriate in case of fraud of court filing fees where

district court found that underlying guideline insufficient to account for the defendant’s conduct

which put a “black eye” on the judicial system); United States v. Shenberg, 89 F.3d 1461, 1477

(11th Cir.1996) (five level departure under 5K2.7 appropriate based on systematic corruption and

massive loss of public confidence furthers the objectives of the guidelines). Similarly, courts have



                                                 20
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 21 of 35



recognized the applicability of this departure where the underlying Guideline “does not encompass

an interference with the administration of a governmental program.” See, e.g., United States v.

Regueiro, 240 F.3d 1321, 1323 (11th Cir. 2001) (permitting departure and agreeing with the district

court that Regueiro’s conduct took the case out of the heartland of typical money laundering case).

An upward departure of five levels is warranted here based upon the defendant’s disruption of a

core governmental function.

               2.      Wolfe’s Conduct Significantly Impacted the National Security

        U.S.S.G. § 5K2.14 permits the court to depart upward to reflect the “nature and

circumstances of the offense” if “national security . . . was significantly endangered.” In most

criminal cases involving classified information or affecting the national security apparatus, the

Guidelines expressly recognize and consider national security factors. See, e.g., 18 U.S.C. § 793

et seq., the Espionage Act applying U.S.S.G. §§ 2M3.2 - 2M3.4; and 50 U.S.C. § 1705, the

International Emergency Economic Powers Act applying U.S.S.G. §§ 2M5.1 - 2M5.3. The

applicable Guideline for 18 U.S.C. §1001, U.S.S.G §2B1.1, does not expressly recognize this

interest, but the departure principle embodied in U.S.S.G. § 5K.2.14 does.

       The defendant was in a unique position in that he was entrusted by both the Executive

Branch (through the granting of his TS/SCI security clearances, among other things) and the

Legislative Branch (through his employment with the SSCI) with keeping and protecting highly

classified information for the purpose of facilitating a national security function. After nearly three

decades in the position, in 2013, he began a clandestine and inappropriate relationship with one

reporter who was regularly reporting on the SSCI (REPORTER #2). That betrayal only worsened

when he expanded his clandestine relationships and unauthorized communications with other




                                                  21
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 22 of 35



reporters over the next several years. It culminated in Wolfe’s multiple lies to the FBI in December

2017 and January 2018.

       When the FBI investigation first learned of the extent of Wolfe’s improper contact with

REPORTER #2 in the fall of 2017 – while Wolfe was still employed by the SSCI – the FBI faced

a dilemma. The FBI needed to conduct further investigation to determine whether Wolfe had

disseminated classified information that had been entrusted to him over the past three decades in

his role as SSCI Director of Security. As set forth above, the FBI needed more time to continue

their investigation covertly and elected to notify the SSCI Chair and Vice Chair about the

investigation, prior to determining whether it was necessary to notify the broader intelligence

community about a potential compromise. Any delay was necessary to preserve the FBI’s ability

to determine whether Wolfe had disclosed classified national security information to reporters.

       While the investigation has not uncovered evidence that Wolfe disclosed classified

information, he nevertheless repeatedly disclosed non-public, SSCI-sensitive information relating

to national security investigations.13 Notwithstanding, the impact of the defendant’s conduct on

national security is concrete. By repeatedly lying to the FBI, the defendant directly interfered with

an FBI national security investigation into the disclosure of classified information related to a Top

Secret FISA application. This actual impact of his conduct on the national security should be

considered in addition to potential risk the defendant caused to the intelligence oversight function

of the SSCI, as set forth above.

       In United States v. Roth, 934 F.2d 248 (10th Cir 1991), the court recognized that merely the

potential endangerment of national security warranted a substantial upward departure in a case




13
       Indeed, MALE-1 complained explicitly to the SSCI that information about his testimony
was being leaked to the media, and threatened at one point not to comply with SSCI requests.
                                                 22
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 23 of 35



involving theft of military equipment by a member of an Air Force security police squadron where

that theft had an adverse effect on the morale and pride of the military. On remand following

resentencing, the Court of Appeals in Roth affirmed an upward departure from an initial range of

30-37 months to 108 months (reflecting a ten-level increase). See United States v. Ross, 972 F.2d

357 (table), 1992 WL 186283 at *2 (10th Cir. 1992); see also United States v. Vargas, 73 Fed.

Appx. 746 (5th Cir. 2003) (affirming departure in part based on risk to national security caused by

person who sold false social security cards to individuals who hail from nations who are known to

support terrorism, even where no evidence that these cards were actually used by terrorists, because

“the guidelines encourage departures for offense conduct which specifically endangers national

security”).

       The Roth case demonstrates that a significant departure of ten levels is appropriate where

the court has a “grave concern with the national security implications” of the conduct, and the

underlying sentencing guideline does not take into account the national security concerns. Roth,

1992 WL 186283 at *2. The instant case poses a much more potent argument in favor of an upward

departure. Here, the government seeks an upward departure of six levels based upon both the actual

and potential risks to national security caused by the defendant.

B.     Application of the Section 3553(a) Factors

       “[A] district court should begin all sentencing proceedings by correctly calculating the

applicable Guidelines range[,]” which is “the starting point and the initial benchmark” for the

sentence to be imposed. Gall, 552 U.S. at 49. “Then, ‘after giving both parties an opportunity to

argue for whatever sentence they deem appropriate,’ the court considers all of the section 3553(a)

sentencing factors and undertakes ‘an individual assessment based on the facts presented.’” United

States v. Akhigbe, 642 F.3d 1078, 1084 (D.C. Cir. 2011) (quoting Gall, 552 U.S. at 49-50). The



                                                23
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 24 of 35



government submits that the above-calculated Guidelines range, including the upward departures,

is consonant with the applicable factors set forth in 18 U.S.C. § 3553(a). In any event, a sentence

of 24 months is supported by the § 3553(a) factors as a variance.

        Under § 3553(a), “[t]he Court shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes” of sentencing. 18 U.S.C. § 3553(a). The purposes of

sentencing are as follows:

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense; (B) to afford
               adequate deterrence to criminal conduct; (C) to protect the public
               from further crimes of the defendant; and (D) to provide the
               defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

        The Section 3553(a) factors include the following: (1) “the nature and circumstances of

the offense,” 18 U.S.C. § 3553(a)(1); (2) “the history and characteristics of the defendant,” id.; (3)

the promotion of “respect for the law,” 18 U.S.C. § 3553(a)(2)(A); (4) “deterrence,” 18 U.S.C. §

3553 (a)(2)(B); (5) the Guidelines and Guideline range, § 3553(a)(4); and (6) “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct,” § 3553(a)(6).

        Of course, a “sentencing court does not enjoy the benefit of a legal presumption that the

Guidelines sentence should apply,” Rita v. United States, 551 U.S. 338, 351 (2007), and it “may

not presume that the Guidelines range is reasonable,” Gall, 552 U.S. at 50; Nelson v. United States,

555 U.S. 350, 350 (2009). Examination of the Section 3553(a) factors, however, shows that a

Guidelines sentence, including the requested upward departure discussed above, is appropriate in

this case.




                                                 24
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 25 of 35



       1.      Nature and Circumstances of the Offense

       Section 3553(a)(2)(A) requires the court, in determining the particular sentence to be

imposed on Wolfe, to consider the need for the sentence to “reflect the seriousness of the offense.”

       As set forth above, Wolfe was held to a high standard of compliance with regulations for

safeguarding classified national security information and for adhering to the SSCI rules. Yet Wolfe

violated both with impunity, running a grave risk of compromising the integrity of the SSCI’s

work and his own duties. Then, when questioned by FBI agents trying to ascertain what media

contacts may have occurred with SSCI personnel and whether classified national security

information may have been thereby compromised, Wolfe lied to avoid having his own conduct

come to light. In this case, Wolfe lied to the FBI agents not to further or conceal another crime,

but to avoid revealing that he had, or desired to cultivate personal relationships with reporters that

involved the exchange of sensitive SSCI information and otherwise conducted himself in a manner

that he believed would have caused him to lose his job as security director. It is furthermore not

unreasonable to conclude that he may also have been motivated by a wish to shield from FBI

scrutiny the female reporters whom he had favored.14 Whatever his motive, Wolfe’s mendacity in

the face of a clear obligation to cooperate with the FBI’s leak investigation was a serious crime.

       2.      History and Characteristics of the Defendant

       Next, Section 3553(a)(1) requires the court, in determining the particular sentence to be

imposed on Wolfe, to consider “the history and characteristics of the defendant.” The government



14
       For example, while Wolfe denied that he ever disclosed classified information to
REPORTER #2, and the government has no evidence that he did, the government proffers that
Wolfe admitted to the FBI on December 15, 2017, that he believed REPORTER #2 had been
obtaining classified national security information from other SSCI sources yet, despite his
responsibilities as Director of Security, he did not initiate or cause an investigation into such a
breach because it would have revealed REPORTER #2’s sources.


                                                 25
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 26 of 35



does not dispute that Wolfe served honorably in the U.S. military and for much of his long career

as the SSCI’s Director of Security. Rather than mitigating his criminal acts, however, this only

highlights the egregiousness of his disregard for the need to truthfully cooperate with the FBI’s

important national security investigation.

       Nor can Wolfe’s offense conduct be considered a mere aberration. His multiple lies to the

FBI agents were aimed at covering up at least three years’ worth of clandestine behavior that

unquestionably bears on his trustworthiness as SSCI Director of Security. He was put on notice

during his initial FBI interview on October 30, 2017 – fully six weeks before the December 15,

2017 interview in which he lied to the FBI agents – that the FBI was investigating a serious leak

of classified national security information. Yet, when asked logical investigative questions about

his own activity, Wolfe repeatedly made false statements about facts material to that investigation.

While Wolfe entered his guilty plea relatively early in these proceedings, the government submits

that, in view of the overwhelming evidence of Wolfe’s guilt, he should not receive further

sentencing consideration for this reason.

       Additionally, two aspects of Wolfe’s employment as SSCI Director of Security so color

his criminal conduct that the Court should take them into account in imposing the sentence

recommended by the government.

               a.      Wolfe’s Duties and Responsibilities as SSCI Director of Security

       As the SSCI’s Director of Security, Wolfe unquestionably occupied a position of public

trust. In that capacity, Wolfe held national security clearances at the Top Secret level with

authorized access to Sensitive Compartmented Information. These clearances, granted by the

Executive Branch, required Wolfe to undergo, and he did undergo, periodic background

investigations and training in how to properly handle, store, and protect classified national security



                                                 26
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 27 of 35



information. He received security briefings and was required periodically to execute written

acknowledgements and agreements attesting to his understanding of the rules governing access to

such information, including the criminal penalties for its unauthorized retention or disclosure.

Moreover, as Director of Security, Wolfe himself administered the required annual security

briefings to all SSCI members and staffers. As a result, he can be held to have fully understood

that the unauthorized disclosure of classified national security information could cause damage,

grave damage, or exceptionally grave damage to the United States – and to fully appreciate the

importance of an FBI investigation into leaks of such information.

       Wolfe’s official duties were not merely clerical or ministerial, but required him on a day-

to-day basis to exercise substantial judgment and discretion in managing, on the SSCI’s behalf,

the handling, storage, and access to classified national security information. He further had

responsibility for ensuring that Senators and SSCI staff were properly informed about how to

handle and safeguard classified national security information. Having served in this trusted

capacity for nearly three decades – virtually his entire professional career – Wolfe was relied upon

to ensure that classified national security information furnished to the SSCI by the Executive

Branch was adequately protected.

       During his FBI interview, Wolfe told agents that on some occasions when it appeared such

information had been improperly disclosed, he would be part of an internal SSCI investigation to

address how the information had been handled and to remediate any failings. In short, Wolfe was

the SSCI’s trusted senior professional staff member charged with actively managing the SSCI’s

classified national security information holdings, and with instructing and directing Senators and

staff in properly handling those holdings, a position of authority in which his actions and judgment

regarding such matters could be expected to be presumptively accepted.



                                                27
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 28 of 35



       Consequently, Wolfe acutely appreciated the adverse consequences to the national security

of the United States of unauthorized leaks to the media of classified information, and when

approached by the FBI for a voluntary interview in a leak investigation he knew, far better than

most individuals, the importance of such an investigation and the need for total candor in assisting

the investigation. While Wolfe did not use his positon of trust “in a manner that significantly

facilitated the commission or concealment of” his crime of lying to the FBI, so as to warrant

application of the U.S.S.G. § 3B1.3 enhancement, the government submits that it is an exceptional

offender characteristic that goes to the seriousness of his crime and provides an appropriate basis

for an upward variance. It is precisely the inapplicability of this enhancement that makes an upward

departure/variance all the more appropriate.

       The Guidelines recognize the special relevance of a public official’s status as an

aggravating sentencing factor with respect to several statutory crimes. See, e.g., U.S.S.G. § 2C1.1

(higher base offense level for public official sentenced for crimes involving bribery, extortion

under color of official right, deprivation of honest services fraud, and conspiracy to defraud by

interference with governmental functions) and § 2C1.2 (same, for crimes involving a gratuity).

The Guidelines do not, however, address the circumstance presented here, in which a senior

security official’s lies to FBI agents frustrated their investigation into leaks of classified national

security information, the grave consequences of which he was distinctively capable of

appreciating. This Court should recognize that § 3553(a)(1) provides appropriate and sufficient

authority for the Court to consider Wolfe’s duties and responsibilities as the SSCI’s Director of

Security as a basis for the custodial sentence the government recommends.




                                                  28
          Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 29 of 35



                b.      Wolfe’s Obligations to Enforce the SSCI Media Contact Rules

         The recommended custodial sentence is supported by a second offender characteristic:

Wolfe’s official responsibility for training SSCI staff on, and helping enforce their compliance

with, the rules restricting contacts with the media, as described in detail in the Factual Summary

above.

         Despite these obligations, as Wolfe has admitted, throughout a period of nearly four years,

that he was in extensive and sustained unauthorized contact – including through tens of thousands

of electronic communications – with REPORTER #2, a national security reporter whose “beat”

included the SSCI. Wolfe’s own communications show that he was providing unclassified

information to REPORTER #2 for his own interests (and those of REPORTER #2), placing his

wants and desires over SSCI rules and, eventually, over his obligation to tell the truth to the FBI

in an investigation into the unauthorized disclosure of highly classified information. And his

conduct did not begin and end with REPORTER #2, for he had other unauthorized contacts with

several other national security reporters, including about matters before the SSCI, without ever

reporting those contacts as required by the very SSCI policy he was responsible for enforcing.

Wolfe also used encrypted and anonymizing applications to conduct his communications in secret,

and lied about the extent and nature of his contacts in at least two different FBI interviews. Wolfe’s

lack of candor further made it impossible to obtain a full accounting of Wolfe’s use of Signal and

other encrypted applications to communicate with unauthorized persons outside the SSCI.

Moreover, Wolfe specifically warned a reporter to “never use [Wolfe’s] name to any of [the

reporter’s] colleagues or other news related colleagues.” Statement ¶¶ 12, 17-18, 21, 23, 24. These

actions were not mistakes, but rather a conscious and deliberate course of conduct aimed at

accomplishing unauthorized communications with reporters with whom Wolfe sought to curry



                                                 29
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 30 of 35



favor, through means intended to conceal that he was doing so.

       In sum, Wolfe was in persistent, flagrant violation of the very rules he was charged with

helping to enforce. His lies to the FBI were not merely misstatements or errors in judgment. His

long tenure as Director of Security and his special responsibilities to enforce the media contact

rules are offender characteristics highly relevant to an assessment of the gravity of his failure to

be candid with the FBI, and constitute circumstances that a sentencing court should consider in

fashioning a sentence appropriate to the conduct a case such as this – specifically, the custodial

sentence recommended by the government.

       3.      Respect for the Law and Deterrence.

       Section 3553(a)(2)(A) & (B) requires the Court, in determining the sentence to be imposed

on Wolfe, to consider the need for the sentence to promote “respect for the law” and to “afford

adequate deterrence to criminal conduct.” The requested custodial sentence will serve as an

important deterrent to others who might consider lying to federal law enforcement officers,

especially in connection with a national security investigation. As noted above, all persons have

an equal and absolute obligation to be truthful when making a statement in an FBI interview, and

the integrity of the criminal investigative process justifiably relies on this obligation. Such

persons – and particularly public officials such as Wolfe, who have a sworn duty to uphold the

Constitution and laws of the United States – must know that there are severe consequences for

violating that duty. The fact that Wolfe, by virtue of his national security training and

responsibilities, lied in a national security investigation, the significance of which he was

particularly situated to appreciate, is further reason to send a strong message that such conduct will

be severely punished.




                                                 30
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 31 of 35



       4.      The Guidelines Range

       The advisory Guidelines range should be given considerable weight. First, the Guidelines

range is itself a § 3553(a) factor. “The fact that § 3553(a)[(4)] explicitly directs sentencing courts

to consider the Guidelines supports the premise that district courts must begin their analysis with

the Guidelines and remain cognizant of them throughout the sentencing process.” Gall, 552 U.S.

at 50, n.6. Indeed, “the sentencing court must first calculate the Guidelines range, and then consider

what sentence is appropriate for the individual defendant in light of the statutory sentencing

factors, 18 U.S.C. § 3553(a), explaining any variance from the [Guidelines range] with reference

to the latter.” Nelson, 555 U.S. at 350.

       Second, one of the Sentencing Commission’s purposes in promulgating the Guidelines was

to “assure the meeting of the purposes of sentencing as set forth in section 3553(a)(2).” 28 U.S.C.

§§ 991(b)(1)(A), 994(f). The Commission wrote the Guidelines to “carry out these same ' 3553(a)

objectives,” resulting in “a set of Guidelines that seek to embody the ' 3553(a) considerations,

both in principle and in practice.” Rita, 551 U.S. 338, 350.

       Third, Congress is the ultimate maker of sentencing policy, Mistretta v. United States, 488

U.S. 361, 363 (1989); Dorszynski v. United States, 418 U.S. 424 (1974); United States v.

Wiltberger, 18 U.S. (5 Wheat.) 76, 94 (1820), and the Guidelines reflect the views of Congress

through its instructions to the Commission, the Commission’s effort to “establish a sentencing

range that is consistent with all pertinent provisions of Title 18,” Congress’s review of all

Guidelines before they take effect, and Congress’s direct input into certain Guidelines. See, e.g.,

28 U.S.C. §§ 991(b), 994(b)(1), (h)-(l), (p). The Judiciary also had input into the Guidelines

directly as Commission members and commentators and indirectly through the Commission’s




                                                 31
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 32 of 35



ongoing and “careful study based on extensive empirical evidence derived from the review of

thousands of individual sentencing decisions.” Gall, 552 U.S. at 46; 28 U.S.C. § 994(o)-(p).

       “The Guidelines as written reflect the fact that the Sentencing Commission examined tens

of thousands of sentences and worked with the help of many others in the law enforcement

community over a long period of time in an effort to fulfill [its] statutory mandate.” Rita, 551 U.S.

at 349. As required by Congress, the Commission has “‘modif[ied] and adjust[ed] past practice in

the interests of greater rationality, avoiding inconsistency, complying with congressional

instructions, and the like.’” Kimbrough v. United States, 552 U.S. 85, 96 (2007); 28 U.S.C.

§ 994(m). In so doing, the Commission “has the capacity courts lack to ‘base its determinations

on empirical data and national experience, guided by professional staff with appropriate

expertise,’” and “to formulate and constantly refine national sentencing standards.” Kimbrough,

552 U.S. at 108. Accordingly, courts must give “respectful consideration to the Guidelines.” Id.

at 101. As the Third Circuit has stressed:

               The Sentencing Guidelines are based on the United States
               Sentencing Commission=s in-depth research into prior sentences,
               presentence investigations, probation and parole office statistics,
               and other data. U.S.S.G. § 1A1.1, intro, comment 3. More
               importantly, the Guidelines reflect Congress=s determination of
               potential punishments, as set forth in statutes, and Congress=s
               on-going approval of Guidelines sentencing, through oversight of
               the Guidelines revision process. See 28 U.S.C. § 994(p) (providing
               for Congressional oversight of amendments to the Guidelines).
               Because the Guidelines reflect the collected wisdom of various
               institutions, they deserve careful consideration in each case.
               Because they have been produced at Congress's direction, they
               cannot be ignored.

United States v. Goff, 501 F.3d 250, 257 (3d Cir. 2007). “[W]here judge and Commission both

determine that the Guidelines sentences is an appropriate sentence for the case at hand, that

sentence likely reflects the § 3553(a) factors (including its ‘not greater than necessary’



                                                 32
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 33 of 35



requirement),” and that “significantly increases the likelihood that the sentence is a reasonable

one.” Rita, 551 U.S. at 347. As discussed above, the government believes that an eleven-level

upward departure from the applicable Guideline Range, for the reasons set forth in 5K2.7 and

5K2.14 to level 15, is appropriate, resulting in a Guideline range of 18 to 24 months (Zone D).

       5.      Avoiding Unwarranted Sentencing Disparities

       Section 3553(a)(6) requires the Court, in determining the particular sentence to be imposed

on Wolfe, to consider “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct.” Cases involving false statements

to law enforcement on national security matters, without underlying criminal conduct involving a

proven disclosure of classified material, are uncommon. In one recent case in this district, United

States v. van der Zwaan, Cr. No. 18-31 (ABJ), a foreign national attorney, while himself

represented by counsel, lied repeatedly to the Special Counsel’s Office about matters important to

the Office’s ongoing criminal investigation, and ultimately pleaded guilty to a § 1001 charge. That

defendant held no position of trust vis-à-vis the United States, had no special understanding of the

impact of providing materially false information to investigators, and enjoyed no access to

classified information. The court sentenced van der Zwaan to incarceration for 30 days and a fine

of $20,000, followed by two months of supervised release, and he was deported.

       In another case brought by the Special Counsel, United States v. Papadopoulos, Cr. No.

17-182 (RDM), the defendant pleaded guilty to a § 1001 count after lying repeatedly to

investigators in order to conceal his contacts with Russians and Russian intermediaries during the

2016 presidential campaign, with the intent and effect of harming a criminal investigation.

Similarly, Papadopoulos held no position of trust vis-à-vis the United States, had no special

understanding of the impact of providing misleading information to investigators, and enjoyed no



                                                33
         Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 34 of 35



access to classified information. The government nonetheless sought an unspecified sentence of

incarceration within the applicable Guidelines range of 0 to 6 months, and noted that the defendant

consented to imposition of a fine. Papadopoulos was sentenced to serve 14 days’ incarceration

followed by 12 months on supervised release, to perform 200 hours of community service, and to

pay a $9,500 fine.

       Unlike the van der Zwaan and Papadopoulos cases, Wolfe’s case involves significant

distinguishing factors that transcend the applicable Guidelines range, as set forth in detail in this

Memorandum. Wolfe can and should be held accountable for knowing full well, by virtue of his

training, experience, and job responsibilities, the criticality of the SSCI Director of Security being

truthful to federal law enforcement agents during a national security investigation, and, conversely

the potential devastating impact of his lies. Under these circumstances, the recommended custodial

sentence would not create an unwarranted sentencing disparity.




                                                 34
        Case 1:18-cr-00170-KBJ Document 44 Filed 12/11/18 Page 35 of 35



                                       CONCLUSION

       For the reasons set forth above, the government respectfully submits that a custodial term

of 24 months is an appropriate sentence given that Wolfe’s conduct significantly disrupted a

government function and significantly endangered national security.




                                                   Respectfully submitted,

                                                   JESSIE K. LIU
                                                   United States Attorney
                                                   D.C. Bar No. 472845


Dated: December 11, 2018                    by:    _______/s/______________________
                                                   Jocelyn Ballantine
                                                   Tejpal S. Chawla
                                                   Assistant U.S. Attorneys




                                     Certificate of Service

I hereby certify that a copy of the foregoing Government’s Sentencing Memorandum and Motion
for Upward Departure and/or Variance was served on the following counsel by electronic mail on
December 11, 2018:

Preston Burton, Esq.
Benjamin Klubes, Esq.
Lauren R. Randell, Esq.
Buckley Sandler LLP
1250 24th Street, N.W., Suite 700
Washington, D.C. 20017


                                                   _________/s/__________________
                                                   Jocelyn Ballantine
                                                   Assistant U.S. Attorney


                                              35
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 1 of 47




                       ADDENDUM

       Government Exhibits 1 through 12

         Redacted for the Public Record
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 2 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 3 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 4 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 5 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 6 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 7 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 8 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 9 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 10 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 11 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 12 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 13 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 14 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 15 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 16 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 17 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 18 of 47




                Government Exhibit 4

               Entire Exhibit Redacted
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 19 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 20 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 21 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 22 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 23 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 24 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 25 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 26 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 27 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 28 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 29 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 30 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 31 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 32 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 33 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 34 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 35 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 36 of 47




                Government Exhibit 8

               Entire Exhibit Redacted
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 37 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 38 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 39 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 40 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 41 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 42 of 47
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 43 of 47




                                               Government Exhibit 12
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 44 of 47




                                               Government Exhibit 12
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 45 of 47




                                               Government Exhibit 12
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 46 of 47




                                               Government Exhibit 12
Case 1:18-cr-00170-KBJ Document 44-1 Filed 12/11/18 Page 47 of 47
